Name: 85/161/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 26 February 1985 amending Decision 77/707/ECSC concerning Community surveillance of imports of hard coal originating in third countries
 Type: Decision
 Subject Matter: trade policy;  information technology and data processing;  coal and mining industries;  trade
 Date Published: 1985-03-02

 Avis juridique important|41985D016185/161/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 26 February 1985 amending Decision 77/707/ECSC concerning Community surveillance of imports of hard coal originating in third countries Official Journal L 063 , 02/03/1985 P. 0020 - 0020 Spanish special edition: Chapter 12 Volume 4 P. 0282 Portuguese special edition Chapter 12 Volume 4 P. 0282 Finnish special edition: Chapter 11 Volume 11 P. 0178 Swedish special edition: Chapter 11 Volume 11 P. 0178 *****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 26 February 1985 amending Decision 77/707/ECSC concerning Community surveillance of imports of hard coal originating in third countries (85/161/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, in agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decision 77/707/ECSC (1) is hereby amended as follows: 1. Article 3 (2) is replaced by the following: '2. The information referred to in paragraph 1 shall be communicated to the Commission within 80 days of the end of each quarter, broken down by the country of origin and by length of supply contract (one year and longer or less than one year).' 2. Article 4 is replaced by the following: 'Article 4 The Commission shall ensure that the information supplied pursuant to Article 3 remains confidential and is handled by officials who are bound by professional secrecy. This provision shall not, however, prevent the Commission from publishing general or summary information, but at the earliest on the expiry of 80 days following the end of each quarter, in a form which, in respect of statistical secrecy, meets the following requirements: - no financial data shall be published if less than four companies undertake more than 75 % of the imports from the country of origin in each quarter, - publication of information must be in such terms as to preclude the reconstruction of financial information about individual deliveries.' Article 2 Member States shall take the measures necessary to implement this Decision. Done at Brussels, 26 February 1985. The President F. PANDOLFI (1) OJ No L 292, 16. 11. 1977, p. 11.